Citation Nr: 1500786	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-27 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a foot disorder, to include flat feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to November 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge, seated at the RO. A transcript has been associated with the claims file. 

The Veteran initially filed a claim for service connection for flat feet (pes planus). However, as the Veteran essentially is seeking service connection for any foot disorder caused or permanently aggravated by service, the Board finds that the claim should be classified as one of service connection for a foot disorder, to include flat feet. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a health disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND


Accordingly, the case is REMANDED for the following action:

1. Make reasonable attempts to obtain the Veteran's service personnel records through a request to the National Personnel Records Center (NPRC) or any appropriate records depository. All attempts to obtain the records, whether successful or unsuccessful, must be documented within the claims file.

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's foot disorders. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the appellant is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. At a minimum, seek to procure any outstanding records from the offices of Dr. Luper.

3. After the completion of the above, schedule the Veteran for a VA medical examination, to be performed by a qualified examiner, to assist in ascertaining the nature and etiology of the claimed foot disorder. The claims folder should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination. The examiner should also be provided access to VA's electronic filings systems, such as Virtual VA and the Veterans Benefits Management System (VBMS). 

In reviewing the claims file, the examiner should specifically note:

a. The July 1981 service entrance medical examination report, finding no abnormality of the feet;

b. The September 1981 service treatment records, indicating initial treatment for flat feet and calluses;

c. The September 1981 service treatment record in which the Veteran reported having painful flat feet since childhood; 

d. The October 1981 service treatment record, indicating pain in the feet over the previous five weeks;

e. The October 1981 service treatment record, diagnosing flat feet existing prior to service;

f. The June 2010 VA medical examination report;

g. The private treatment records;

h. The October 2010 private treatment record in which a private examiner opined that the Veteran had congenital pes planovalgus and posterior tibial tendon dysfunction conditions which most likely were not aggravated by the Veteran's service; and

i. The Veteran's statements, to include his May 2013 Travel Board testimony. 

After an interview of the Veteran, a physical examination, and all tests and studies required, the VA examiner should list all foot disorder and offer the following opinions:

a. The examiner should state whether the evidence clearly and unmistakably establishes that a current foot disorder, to potentially include flat feet, preexisted service, and if so, whether it clearly and unmistakably was not permanently aggravated beyond its normal progression by service. 

b. For any currently diagnosed foot disorder that did not clearly and unmistakably preexist the Veteran's period of active service, is it at least as likely as not that the disorder(s) had its/their onset during service or is/are otherwise related to service or an incident of service?

A rationale must be provided for any opinion or conclusion expressed. If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons must be so stated. The VA examiner should in such case explain why it would be speculative to respond.

4. Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record. If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case (SSOC) which includes citation and discussion of the applicable laws and regulations. An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




